Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

 	2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												
Claims 1, 3-6, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al US 2017/0170903 A1 in view of EltaWil et al. US 2015/0318976 A1

2 and 14 are cancelled

Regarding claim 1, Jain et al US 2017/0170903 A1 discloses  A co-time co-frequency full duplexing system, comprising 
a transmitting terminal signal processing circuit (see figs.2B and 2C,  wherein the transmitter  circuit comprising  ,bus interface 107, transmit (TX) digital baseband (BB) circuit 206, TX digital BB to analog BB circuit 204, TX analog BB to radio frequency (RF) circuit 202, coupler device 226)
a receiving terminal signal transmission circuit( see fig.2B and 2C, wherein the receiver circuit comprising signal combiner/coupler device 209, RX RF to analog BB circuit 210, RX analog BB to digital BB circuit 212, RX digital BB circuit 214),  and 
a signal transceiver circuit  ( see fig. 2C  the interface 113’’(( i.e. transceiver)   comprising The antenna 230   and a circulator 225 , 
ee fig .2c TX digital BB to analog BB circuit 204 Page 3 of 10DGN-139US1 is connected to interface 113’’’( i.e. transceiver) which include circulator225 and antenna230( see[0051]);and 
a second end of the receiving terminal signal processing circuit is electrically connected to a second end of the signal transceiver circuit ( see fig.2C and [0048] discuss the interface 113″’ is connected to the RX RF to analog BB circuit, 210 ),
wherein the signal transceiver circuit is used for transmitting an uplink signal and receiving a downlink signal simultaneously, and isolating the uplink signal from the downlink signal [0051] discuss the interface 113’’’ ( i.e. transceiver)  include circulator225 and antenna230 wherein . The circulator 225 is designed to facilitate simultaneous transmission and reception using a single antenna 230),
a third end of the transmitting terminal signal processing circuit is electrically connected to a third end of the receiving terminal signal processing circuit (see fig. 2c , wherein transmit (TX) digital baseband (BB) circuit 206(i.e. a third end of the transmitting terminal digital signal processing circuit) is  connected RX digital BB circuit 214(i.e. a third end of the receiving terminal digital signal processing circuit)  via The channel estimator, filter and filter control circuit 216),
 wherein the transmitting terminal signal processing circuit is used for, upon receipt of the uplink signal transmitted   [0047] discuss The TX digital baseband circuit 206 received an input data 207),
extracting a self-interference elimination reference signal of the uplink signal, and transmitting the self-interference elimination reference signal to the receiving terminal [0050] discuss  Channel estimator, filter, and filter control circuit 216 uses input signal 219, a copy of the digital transmit signal , wherein Channel estimator, filter and filter control circuit 216 also recreates a negative copy 221 of the interference signal, which it sends to RX digital BB circuit 214 to be subtracted from the received signal 213. RX digital BB circuit 214 receives the recreated negative copy 221 of the interference signal and subtracts the recreated negative copy 221). 

Jain does not explicitly disclose 
a baseband processing circuit,
wherein a first end of the baseband processing circuit is electrically connected to a first end of the transmitting terminal signal processing circuit ,
a second end of the baseband processing circuit is electrically connected to a first end of the receiving terminal signal processing circuit,
 the uplink signal is transmitted from a first end of the baseband processing 

EltaWil et al. US 2015/0318976 A1 discloses 
a baseband processing circuit ( see fig. 1, and [0021]  the digital signal processor 110 ),
wherein a first end of the baseband processing circuit is electrically connected to a first end of the transmitting terminal signal processing circuit (see fig. 1 and [0021] discuss first end of the digital signal processor 110 (i.e. the baseband processing circuit) is electrically connected to the transmitter circuit, wherein the transmitter circuit comprising the transmit chain 120 and the power splitter 130), 
[0020] discuss  a second end of  the digital signal processor 110 (i.e. the baseband processing circuit) is electrically connected to the receiver  circuit , wherein  the receiver circuit  comprising the receive chain 150 ),
the uplink signal is transmitted from a first end of the baseband processing [0021] discuss  the digital signal processor 110 provides a modulated transmit baseband signal xb to the transmit chain 120 for RF upconversion, and the transmit chain 120 provides an upconverted transmit RF signal to the power splitter 130). 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jain  by including a baseband processing circuit ,wherein a first end of the baseband processing circuit is electrically connected to a first end of the transmitting terminal signal processing circuit ,a second end of the baseband processing circuit is electrically connected to a first end of the receiving terminal signal processing circuit, the uplink signal  is transmitted from a first end of the baseband processing ,  as disclosed by EltaWil in order to manage self-interference signals imposed on the receive chain by the transmit chain( see[0013]). 

Regarding claim 13, the combination of Jain and EltaWil discloses all the features with respect to claim1.
Jain further discloses A mobile terminal ([0111] Communications devices may be, e.g. mobile devices such as cell phones which may communize wirelessly to other user devices or base stations, e.g., send and/or receive, RF signals), comprising the co- time co-frequency full [0021] discuss full duplex communications through mitigation of the self-interference.

Regarding claims 3 and 15, the combination of Jain and EltaWil discloses all the features with respect to claims 1 and 13, respectively.
Jain further discloses wherein the transmitting terminal signal processing circuit comprises a transmitting terminal digital signal processing circuit and a transmitting terminal analog signal processing circuit(see figs.2B and 2C,  wherein the transmitter  circuit comprising  transmit (TX) digital baseband (BB) circuit 206( i.e. transmitting terminal digital signal processing circuit), TX analog BB to radio frequency (RF) circuit 202 (i.e. the transmitting terminal analog signal Page 3 of 10DGN-139US1 processing circuit , ), 						a second end of the transmitting terminal digital signal processing circuit is electrically connected to a first end of the transmitting terminal analog signal processing circuit(see fig.2c, wherein second end of  transmit (TX) digital baseband (BB) circuit 206( i.e. transmitting terminal digital signal processing circuit) is electrically connected to the first end of TX analog BB to radio frequency (RF) circuit 202 (i.e. the transmitting terminal analog signal Page 3 of 10DGN-139US1 processing circuit ) via  The TX digital BB to analog BB circuit 204), and 
a second end of the transmitting terminal analog signal processing circuit is electrically connected to the first end of the signal transceiver circuit (see fig .2c, wherein a second end of TX analog BB to radio frequency (RF) circuit 202 (i.e. the transmitting terminal analog signal Page 3 of 10DGN-139US1 processing circuit ) is connected to interface 113’’( i.e. transceiver) which include circulator225 and antenna230;							
[0047] and [0053]discuss  the transmit digital baseband circuit 206 receives, input data, wherein The TX digital baseband circuit 206 performs encoding and modulation of the received input data) ,, and 				
transmitting the digitalized uplink signal to the transmitting terminal analog signal processing circuit( see fig.2c and [0053] wherein digital signal 205 is transmitted from The TX digital baseband circuit 206 to  The TX digital BB to analog BB circuit 204, wherein The TX digital BB to analog BB circuit 204 converts the digital signal 205 into analog baseband signal 203, which is output to the transmit analog baseband to RF (TX analog BB to RF) circuit 202   )  ; App. No. 16/624,546Page 3 of 17DGN-139US1 			
the transmitting terminal analog signal processing circuit is used for up-converting and modulating the uplink signal received from the transmitting terminal digital signal processing circuit ( see fig.2c and [0053],  analog BB to RF circuit 202 received Analog baseband signal 203  which has been up-converted to the operating RF frequency using a direct conversion or an intermediate frequency converter included in circuit 202. The up-converted RF signal 2001 is the output of a power amplifier included in circuit 202. The up-converted RF signal 201 is coupled, where the pass-through signal 227 goes to the communication interface 113’’’) and 											transmitting the up-converted and modulated uplink signal to the signal transceiver circuit (see fig.2c [0053] discuss analog baseband signal 203 is outputted to the transmit analog baseband to RF (TX analog BB to RF) circuit 202.  Wherein analog baseband to RF (TX analog BB to RF) circuit 202 is outputted signal 201 which is coupled or divided using a device 226 where the pass-through signal 227 goes to the communication interface 113′″).

Jain does not explicitly disclose 
wherein a first end of the transmitting terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit, and 
the uplink signal  is transmitted from a first end of the baseband processing .

 EltaWil et al. US 2015/0318976 A1 discloses 
wherein a first end of the transmitting terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit (see fig. 1 and [0020] discuss first end of the digital signal processor 110 (i.e. the baseband processing circuit) is electrically connected to the transmitter circuit, wherein the transmitter circuit comprising the transmit chain 120 and the power splitter 130), wherein The transmit chain 120 includes digital domain TX processor 121), and 
the uplink signal  is transmitted from a first end of the baseband processing  [0021] discuss  the digital signal processor 110 provides a modulated transmit baseband signal xb to the transmit chain 120 for RF upconversion, and the transmit chain 120 provides an upconverted transmit RF signal to the power splitter 130).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jain  by including wherein a first end of the transmitting terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit, and the uplink signal  is transmitted from a first 

Regarding claims 4 and 16, the combination of Jain and EltaWil discloses all the features with respect to claims 3 and 15, respectively.
Jain further discloses
wherein the receiving terminal signal processing circuit comprises a receiving terminal digital signal processing circuit and a receiving terminal analog signal processing circuit ( see fig.2B and 2C, wherein the receiver circuit comprising, RX RF to analog BB circuit 210(i.e. a receiving terminal analog signal processing circuit) , RX digital BB circuit 214 (i.e. a receiving terminal digital signal processing circuit),
a second end of the receiving terminal digital signal processing circuit is electrically connected to a first end of the receiving terminal analog signal processing circuit( see fig. 2c, wherein the second end of RX digital BB circuit 214 is electrically connected  to the first end of RX RF to analog BB circuit 210 via RX RF to analog BB circuit 210)  , and 				a second end of the receiving terminal analog signal processing circuit is electrically connected to the second end of the signal transceiver circuit( see fig.2C ,wherein the communication interface 113″’ is electrically connected to the   RX RF to analog BB circuit, 210 via a coupler or combiner 209); 								the receiving terminal analog signal processing circuit is used for receiving the downlink signal transmitted from the signal transceiver circuit, down-converting and demodulating the downlink signal, and 	transmitting the down-converted and demodulated downlink signal to the receiving terminal digital signal processing circuit; the receiving terminal digital signal [0054] discuss Antenna 230 receives a wireless RF signal and outputs received signal into circulator 225 of interface 113″, which sends the received signal 233 toward the receive chain. , the receive signal 233 from the communication interface 113′″ feeds into a coupler or combiner 209,  wherein  Coupler or combiner 209 is responsible for combining input signal 224, which is an output of the RF-up converter and interference cancellation filter circuit 222, and input signal 233, which is the signal received via antenna 230, to generate output RF signal 235. The output RF signal 235 is fed into the RX RF to analog BB circuit 210, which is an RF down-converter, that down-converts the RF signal 235 into a baseband analog signal 211. This baseband analog signal 211 is received, filtered and sampled by RX analog BB to digital BB circuit 212, which generates and outputs sampled output signal 213. The sampled output signal 213 is fed into the RX digital BB circuit 214 including a digital receive processor that is responsible for demodulation and decoding),
transmitting the digitalized downlink signal  [0056] discuss Circuit 214 further generates digital data out signal 215 and outputs digital data out signal via interface 107.

Jain does not explicitly disclose
wherein a first end of the receiving terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit,
transmitting the digitalized downlink signal to the baseband processing circuit.  

EltaWil et al. US 2015/0318976 A1 discloses
(see fig.1 , wherein the first end of digital signal processor 110  is electrically connected to  first end of The receive chain 150 which  include digital domain RX processor 151 via The self-interference canceller 170 ),
transmitting the digitalized downlink signal to the baseband processing circuit( see fig.1. digital signal processor 110 received   rn  the residual self-interference signal from  The receive chain 150 which  include digital domain RX processor 151 via The self-interference canceller 170 ).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jain  by including wherein a first end of the receiving terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit, transmitting the digitalized downlink signal to the baseband processing circuit , as disclosed by EltaWil in order to  managing self-interference signals imposed on the receive chain by  the transmit chain( see[0013]). 

Regarding claims 5 and 17, the combination of Jain and EltaWil discloses all the features with respect to claims 4 and 16, respectively.
Jain further discloses wherein a third end of the transmitting terminal digital signal processing circuit is electrically connected to a third end of the receiving terminal digital signal processing circuit( see fig. 2c , wherein transmit (TX) digital baseband (BB) circuit 206(i.e. a third end of the transmitting terminal digital signal processing circuit) is  connected RX digital BB circuit 214(i.e. a third end of the receiving terminal digital signal processing circuit) via The channel estimator, filter and filter control circuit 216) ;		
the transmit digital baseband circuit 206 receives, via bus interface 107, input data 207 to be transmitted in the form of bits, converts the bits into a digital baseband waveform 205, which is output to the TX digital BB to analog BB circuit 204. The TX digital baseband circuit 206 performs encoding and modulation of the received input data 207. The encoding and modulation performed by TX digital baseband circuit 106), 
extracting a digital self-interference elimination reference signal of the uplink signal, and transmitting the digital self-interference elimination reference signal to the receiving terminal digital signal processing circuit.  [0050] discuss  Channel estimator, filter, and filter control circuit 216 uses input signal 219, a copy of the digital transmit signal , wherein Channel estimator, filter and filter control circuit 216 also recreates a negative copy 221 of the interference signal, which it sends to RX digital BB circuit 214 to be subtracted from the received signal 213. RX digital BB circuit 214 receives the recreated negative copy 221 of the interference signal and subtracts the recreated negative copy 221).

Regarding claims 6 and 18, the combination of Jain and EltaWil discloses all the features with respect to claims 4 and 16, respectively.
Jain further discloses
wherein a third end of the transmitting terminal analog signal processing circuit is electrically connected to a third end of the receiving terminal analog signal processing circuit( see fig..2c TX analog BB to radio frequency (RF) circuit 202 is connected to  RX RF to analog BB circuit 210 via RF up-converter and interference cancellation filter circuit 222),
( see fig. 2c and [0053] discuss  Analog baseband signal 203 is received by the TX analog BB to RF circuit 202. and subsequently up-converted to the operating RF frequency using a direct conversion or an intermediate frequency converter included in circuit 202. The up-converted RF signal 201 is the output of a power amplifier included in circuit 20, the up-converted RF signal 201 is coupled or divided using a device 226 where the pass-through signal 227 goes to the communication interface 113, wherein The RF signal 227 in the communication interface 113′″ passes through circulator 225 to the antenna 230 .
extracting an analog self-interference elimination reference signal of the uplink signal, and transmitting the analog self-interference elimination reference signal to the receiving terminal analog signal processing circuit (see fig. 2c and [0055] discuss  RF Signal 223, a copy of the transmit signal 201 is fed into the RF up-converter and interference cancellation filter circuit 222. RF Up-converter and interference cancellation filter circuit 222 produces signal 224 which is a negative copy or near negative copy of the interference signal received as a component of receive signal 233, said interference signal being an effect of transmission of signal 227. The combining of the negative copy 224 with the received signal 233 using a combiner/coupler device 209 results in cancellation of interference that is caused by the transmitter of transceiver circuit 102′″ at the receiver of transceiver circuit 102′″. 

Claims 7 and 19are rejected under 35 U.S.C. 103 as being unpatentable over  Jain et al US 2017/0170903 A1 in view of EltaWil et al. US 2015/0318976 A1 in view of Talty et al.US 2015/0373643 A1
Regarding claims 7and 19, the combination of Jain and EltaWil discloses all the features with respect to claims 4 and 16, respectively.
The combination of Jain and EltaWil discloses 
signal transceiver circuit comprises a co- frequency isolator ,  and a transceiver antenna( see Jain :  [0051] discuss the interface 113’’’ ( i.e. transceiver)  include circulator225 and antenna230),
wherein a first end of the co-frequency isolator is electrically connected to the second end of the transmitting terminal analog signal processing circuit ( see Jain : fig.2C, wherein TX analog BB to radio frequency (RF) circuit 202 is electrically connected to the circulator225 via coupler device 226),
a second end of the co-frequency isolator is electrically connected to the second end of the receiving terminal digital signal processing circuit( see Jain : fig.2c, wherein the circulator225 is connected to RX RF to analog BB circuit 210 via coupler or combiner 209) , 	
wherein the co-frequency isolator is used for, when the co-frequency isolator receives the uplink signal transmitted from the transmitting terminal analog signal processing circuit (see Jain [0053] discuss the TX analog BB to RF circuit 202 transmits The up-converted RF signal 201 to the coupled or divided using a device 226, wherein the coupled or divided using a device 226 generated the signal 227. The signal 227 goes to the communication interface 113′″ ; The RF signal 227 in the communication interface 113′″ passes through circulator 225 to the antenna 230 for transmission)   ,
the transceiver antenna is further used for, when the transceiver antenna receives the downlink signal see Jain: [0054] discuss Antenna 230 receives a wireless RF signal and outputs received signal into circulator 225 of interface 113″, which sends the received signal 233 toward the receive chain
The co-frequency isolator is Page 5 of 10DGN-139US1 further used for isolating the transmission and reception of the uplink signal from the transmission and reception of the downlink signal( see Jain : [0051] discuss the interface 113’’’ ( i.e. transceiver)  include circulator225 and antenna230, wherein The circulator 225 is responsible for the creation of isolation between the ports in one direction. This created isolation prevents the transmit RF signal 227 leaking to the receive RF signal 233. The circulator 225 is designed to facilitate simultaneous transmission and reception using a single antenna 230).

The combination of Jain and EltaWil does not explicitly disclose 
a transceiver filter, an antenna switch
a third end of the co-frequency isolator is electrically connected to a first end of the transceiver filter, 												a second end of the transceiver filter is electrically connected to a first end of the antenna switch, and 												a second end of the antenna switch is electrically connected to the transceiver antenna; 	
transmitting the uplink signal to the transceiver filter, 							the transceiver filter is used for filtering the uplink signal transmitted from the co-frequency isolator, 												the antenna switch is used for transmitting the uplink signal filtered by the transceiver filter to the transceiver antenna, and the transceiver antenna is used for transmitting the uplink signal transmitted from the antenna switch;


Talty et al. US 2015/0373643 A1 discloses
a transceiver filter, an antenna switch see fig.2 The architecture 30 includes bandpass filter 36(i.e. a transceiver filter),) and  switches 40 and 42(i.e. an antenna switch),
a third end of the co-frequency isolator is electrically connected to a first end of the transceiver filter (see fig. 2, wherein a circulator 38 is connected to a bandpass filter 36),		a second end of the transceiver filter is electrically connected to a first end of the antenna switch (see fig. 2, wherein bandpass filter 36 is connected to a switches 40 and 42,, and 			a second end of the antenna switch is electrically connected to the transceiver antenna(see fig. 2, wherein a switches 40 and 42 is connected to an antenna structure 32); 	
transmitting the uplink signal to the transceiver filter, the transceiver filter is used for filtering the uplink signal transmitted from the co-frequency isolator [0027] The circulators 38 route the transmit signals from the transmitter module 48 to the antenna structure 32 , wherein the transmit signals go through bandpass filter 36 to the a pair of switches 40 and 42 to the antenna structure 32 ( see fig.2)  and [0026]the transmit signal is multiplexed through the triplexer 34 onto the antenna structure 32; wherein triplexer 34 comprising a circulator 38 and bandpass filter 36( see fig.2) ,, 	the antenna switch is used for transmitting the uplink signal filtered by the transceiver filter to the transceiver antenna[0031]  a pair of switches 40 and 42 can be provided that are controlled by the DSP 56 to direct the receive and transmit signals through dedicated fixed RF devices 58, and 					the transceiver antenna is used for transmitting the uplink signal transmitted from the antenna switch[0024]  an antenna structure 32 capable of receiving and transmitting the cellular telephone frequency signals;
transmitting the received downlink signal to the antenna switch, the antenna switch is further used for transmitting the downlink signal transmitted from the transceiver antenna to the transceiver filter, the transceiver filter is further used for filtering the downlink signal transmitted from the antenna switch and transmitting the filtered downlink signal to the co-frequency isolator [0024]  an antenna structure 32 capable of receiving and transmitting the cellular telephone frequency signals, signals received and transmitted by the antenna structure 32 go through a triplexer 34 that includes three signal paths, wherein triplexer 34 comprising a circulator 38 and bandpass filter 36 through  a pair of switches 40 and 42 ( see fig.2).

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Liu,  Jain and EltaWil to include the system and method, as disclosed by Talty in order to reduce the power requirements of the cellular radio ([0009]).

Claims 8-9,11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in v Jain et al US 2017/0170903 A1 in view of EltaWil et al. US 2015/0318976 A1in view of Talty et al. US 2015/0373643 A1 in view of Dolman et al US 5923647 A

Regarding claim 8 and 20, the combination of Jain , EltaWil and Talty discloses all the features with respect to claim7 and 19, respectively.
the combination of  Jain  and EltaWil discloses wherein the co- frequency isolator( see Jain  fig.2c, a circulator 225)  comprises a transmission pin, a reception pin, an antenna pin; wherein the transmission pin is electrically connected to the second end of the transmitting terminal analog signal processing circuit, the transmission pin is connected to the antenna pin to form a transmission path for the uplink signal ,the reception pin is electrically connected to the second end of the receiving terminal analog signal processing circuit(( see Jain  fig.2c, a circulator 225. wherein circulator 225 is connected to TX digital BB to analog BB circuit 204 and  circulator 225 is connected to a single antenna 230 in transmitting side to transmit the signal to create transmission path and furthermore circulator 225 is connected to RX analog BB to digital BB circuit 212 in receiving side to receive the signal to create receiving path )
The combination of Jain and EltaWil does not explicitly discloses the antenna pin is electrically connected to the transceiver filter.  
Talty discloses the antenna pin is electrically connected to the transceiver filter (see fig.2 wherein the antenna structure 32 is connected to a bandpass filter 36) 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Jain and EltaWil to include the system and method, as disclosed by Talty in order to reduce the power requirements of the cellular radio ([0009]).
The combination of Jain, EltaWil and Talty does not explicitly disclose wherein the co- frequency isolator comprises a load-grounded pin
Dolman et al US 5923647 A discloses wherein the co- frequency isolator comprises a load-grounded pin ((fig. 3 and col 2, lines 39-45) In FIG. 3, a transmitter section 52 is connected to a first port of a circulator 54, an antenna 60 is connected to a second port of the circulator 54, and a receive section 56 is connected to a third port of the circulator 54. Finally, a load 58 is connected to the fourth port of the circulator 54 wherein signals reflected by the receive section 56 are diverted to the load 58 rather than the transmitter section 52).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Jain ,EltaWil and Talty to include the system and method, as disclosed by Dolman in order to absorb power reflected by antenna(abstract)

Regarding claim 9, he combination of Jain ,EltaWil , Talty and  Dolman discloses all the features with respect to claim 8.
The combination of Jain, EltaWil and Talty does not explicitly disclose wherein the load- grounded pin is connected to a housing of the co-frequency isolator, or electrically connected to a ground end in an internal circuit of the co-frequency isolator 
Dolman et al US 5923647 A discloses wherein the load- grounded pin is connected to a housing of the co-frequency isolator, or electrically connected to a ground end in an internal circuit of the co-frequency isolator ((fig. 3 and col 2, lines 39-45) In FIG. 3, a transmitter section 52 is connected to a first port of a circulator 54, an antenna 60 is connected to a second port of the circulator 54, and a receive section 56 is connected to a third port of the circulator 54. Finally, a load 58 is connected to the fourth port of the circulator 54 wherein signals reflected by the receive section 56 are diverted to the load 58 rather than the transmitter section 52).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Jain, EltaWil and Talty to include the system and method, as disclosed by Dolman in order to absorb power reflected by antenna (abstract).

Regarding claim 11, the combination of Jain, EltaWil, Talty and Dolman discloses all the features with respect to claim 8.
Jain  further discloses wherein the transmission path is formed by a transmission line  (see figs.2B and 2C,  wherein the transmitter  circuit ( i.e. transmission path)comprising  ,bus interface 107, transmit (TX) digital baseband (BB) circuit 206, TX digital BB to analog BB circuit 204, TX analog BB to radio frequency (RF) circuit 202, coupler device 226), wherein the  input data 207 to be transmitted in the form of bits, converts the bits into a digital baseband waveform 205, which is output to the TX digital BB to analog BB circuit 204. The TX digital baseband circuit 206 performs encoding and modulation of the received input data 207. The encoding and modulation performed by TX digital baseband circuit 106. The TX digital BB to analog BB circuit 204, e.g., a filter and digital to analog converter (DAC) assembly, converts the digital signal 205 into analog baseband signal 203, which is output to TX analog BB to RF circuit 202. Analog baseband signal 203 is received by TX analog BB to RF circuit 202 and subsequently up-converted to the operating RF frequency using a direct conversion or an intermediate frequency converter included in circuit 202. The up-converted RF signal 2001 is the output of a power amplifier included in circuit 202. The up-converted RF signal 201 is coupled or divided using a device 226 where the pass-through signal 227 goes to the communication interface 113″ and the tapped signal 223 is fed to the RF up-converter and interference cancellation filter circuit 222. The RF signal 227 in the communication interface 113″ passes through to the antenna 229 (see[0047]) (i.e. transmission line).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Jain et al US 2017/0170903 A1 in view of EltaWil, in view of Talty et al.US 2015/0373643 A1 in view of Dolman et al US 5923647 A in view of Feldle et al US 5408204

Regarding claim 10, the combination of Jain,EltaWil ,Talty and  Dolman discloses all the features with respect to claim 8.
The combination of Jain,EltaWil ,Talty and  Dolman does not disclose wherein the reception path is connected with an amplitude limiter.
Feldle et al US 5408204 discloses wherein the reception path is connected with an amplitude limiter ((col 1, lines 42-44) discuss the receiving path includes an amplitude limiter LI for the HF signal to be received and a subsequently connected highly sensitive low-noise amplifier LNA).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Jain, EltaWil, Talty and Dolman to include the system and method, as disclosed by Feldle in order to provide a reflecting type amplitude limiter of this type which provides reliable protection against unduly high amplitudes for the receiving path  (col 2, lines 25-28).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BHARADA et al: US 2014/0348018 A1
SHIRAKABE et al US 2008/0008126A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ABDELTIF AJID/Examiner, Art Unit 2478   

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478